Citation Nr: 0126890	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  98-20 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
chronic acquired variously diagnosed psychiatric disorder 
including depression.

2.  Entitlement to service connection for a chronic acquired 
sleep disorder claimed as sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1963 to 
June 1966.

The current appeal arose from a March 1998 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The RO determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.

In March 1999 the RO denied entitlement to service connection 
for sleep apnea and affirmed the denial of entitlement to 
service connection for a psychiatric diagnosed as depression.

The veteran presented oral testimony at a hearing before the 
Decision Review Officer at the RO in March 2000.  In November 
2000 he requested a video conference before the undersigned 
Member of the Board in lieu of a Board hearing in Washington, 
D.C.  The video conference was held in September 2001, at 
which time he presented oral testimony.  Transcripts of the 
hearing and video conference have been associated with the 
claims file.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.



2.  In November 1991 the Board determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for a chronic acquired 
psychiatric disorder.

3.  The evidence submitted since the Board's November 1991 
decision is neither duplicative or cumulative of evidence 
previously of record, it bears directly and substantially 
upon the issue at hand, provides a more complete picture of 
the circumstances surrounding the origin of the veteran's 
variously diagnosed psychiatric disorders, and by itself or 
in connection with the evidence previously of record, is 
significant and must be considered in order to fairly decide 
the merits of the claim. 

4.  A chronic sleep disorder claimed as sleep apnea was not 
present during service or for many years thereafter.

5.  There is no competent medical evidence of record linking 
the post service reported sleep apnea to service on any 
basis.


CONCLUSIONS OF LAW

1.  Evidence received since the November 1991 determination 
wherein the Board denied reopening the claim of entitlement 
to service connection for a chronic acquired psychiatric 
disorder is new and material, and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§  5107, 5108, 
7104(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a), 
20.1100, 20.1105 (2001).

2.  A chronic acquired sleep disorder claimed as sleep apnea 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for a 
chronic acquired variously diagnosed 
psychiatric disorder including 
depression.

The evidence, which was of record prior to the November 1991 
determination wherein the Board declined to reopen the claim 
of entitlement to service connection for a chronic acquired 
psychiatric disorder is reported in pertinent part below.  

Service medical records show no evidence of treatment for any 
psychiatric disorder.  Clinical neurologic and psychiatric 
evaluations, at the time of the veteran's separation 
examination were reported to be normal.  However, during the 
examination for separation, the veteran gave a history of 
frequent trouble sleeping, depression or excessive worry, and 
excessive drinking habits.  The physician noted that he had 
trouble going to sleep and had an excessive drinking habit.  
He also noted depression with personal problems.  There was 
no mention of any prior psychiatric treatment.

An October 1980 claim of entitlement to service connection 
shows the veteran asserted that he had a nervous condition 
that was either incurred in or aggravated by military 
service; and, that his character and behavior had changed 
drastically while he was in the service.  

Written statements received at the RO in November 1980 from 
the veteran's sister and her husband noted that he had 
visited them after his release from service, and they 
observed him to be unsettled having changed jobs frequently.  

A private hospitalization report shows that the veteran was 
hospitalized for approximately twelve days between September 
and October 1980 for marked hallucinations and delusions 
which had occurred the previous week.  He was diagnosed with 
schizoaffective disorder with paranoid trends.  It was noted 
that there had been an old history of mental illness for many 
years, and he had been hospitalized on one or two other 
occasions for similar illnesses.

A January 1984 decision by an agency of the Department of 
Defense disclosed that the veteran appealed an unfavorable 
determination about a security clearance related to his job.  
The decision contains a factual allegation concerning a 
diagnosis and treatment for a mental condition during the 
period from 1977 to 1982.  Reference was made to an 
evaluation of the veteran conducted in 1982 by a Department 
of Defense psychiatric consultant who assessed him as having 
had "a fairly long history of borderline adaptation."  In 
addition, reference was made to records of hospitalization 
and treatment, which disclosed a long history of delusions, 
dating back to the age of twelve and hospitalizations in 1977 
for paranoid schizophrenic reaction, as well as convictions 
for drunkenness between 1964 and 1976.

A May 1984 report from a private psychiatrist shows the 
veteran gave a history of an initial hospitalization in 
September 1977 for psychotic symptoms.  Based on the 
symptomatology he described, which included delusions of 
persons following him, hyperreligiosity, marked depressive 
mood swings and paranoia, he was diagnosed with chronic 
schizophrenia, paranoid type.  The psychiatrist noted that 
there was little evidence offered of previous episodes of his 
schizophrenic illness prior to his reaching age thirty-three.

A May 1984 letter by the veteran's private physician shows 
that he had been seen on a regular basis since September 
1977; had been hospitalized twice and responded quite well to 
medication therapy.  His last hospitalization had been in 
September 1980 as a result of his not taking his medications 
on a regular basis.

A report of a private hospitalization in February 1985 shows 
that the veteran was treated for schizoaffective disorder.

The file contains a March 1987 written statement by the 
veteran's mother.  She noted that he was not the same as he 
had been before he entered the armed services.  A written 
statement by his sister dated in April 1987 notes that he 
showed up at her home unannounced when he was supposed to be 
getting married.

The veteran submitted a written statement dated in May 1987 
wherein he noted that he had treated himself with alcohol 
during and after service.  During service, a sergeant had 
told him that he was ill and should see a doctor.  He further 
noted that after service he was to get married, but on the 
way he had paranoid ideations, and instead he went to his 
sister's house.  He also described several incidents of 
unusual behavior in the spring of 1967.  On one occasion he 
pushed an organ off a stage; on another occasion, he directed 
traffic in the middle of a city street.  In 1968 he cut his 
arm when he knocked out a door glass.

At a personal hearing at the RO in March 1991 the veteran 
testified that his nervous problems had begun in service in 
1963 when he was told that he had been screaming in his 
sleep.  Hearing Transcript (Tr.), p. 2.  He had had audio and 
visual hallucinations and a sergeant advised him to see a 
psychiatrist.  Tr., pp. 3-7, 13-14.  He had not seen a 
psychiatrist while in service, but he had seen one when he 
was processed-out.  Tr., p. 8.  In 1967 he went to a VA 
Medical Center (MC) for treatment, but refused 
hospitalization.  He had approximately twelve jobs from 1966 
to 1967, and was fired from each because of tardiness.  Tr., 
p. 9.  His private doctor told him that he was a paranoid 
schizophrenic with manic depression.  Tr., p. 12.  

A May 1991 written statement shows the veteran disclosed that 
auditory hallucinations caused him to have disciplinary 
problems in service.  After service he was supposed to have 
gotten married, but in response to the auditory 
hallucinations, he went to visit his sister instead.  He had 
other auditory hallucinations in November 1966.

Evidence submitted subsequent to the November 1991 decision 
wherein the Board declined to reopen the claim of entitlement 
to service connection for a psychiatric disorder is reported 
in pertinent part below.

The veteran submitted the record of a September 1977 
hospitalization where his admitting diagnosis was paranoid 
schizophrenic reaction.  In addition, duplicates of the May 
1984 reports of the private psychiatrist and physician were 
submitted.

A March 1997 psychiatric report shows the veteran had his 
first contact with psychiatry in 1977, at which time he was 
hospitalized and diagnosed with schizophrenia, paranoid type.  
He was again hospitalized in 1980 and 1985.  His diagnosis, 
in pertinent part, was schizophrenia, paranoid type.  

A June 1997 statement from a former band member noted that 
the veteran was a sick man when he joined the band.  One 
night, in March 1967, he pushed his organ off the stage.  He 
drank everyday and on one occasion he got out of a car and 
began directing traffic.

An August 1997 statement from TWD, a service comrade, shows 
the veteran exhibited bizarre behaviors such as leaving his 
post without permission and not returning until the next day.  
Sometimes he spoke illogically and displayed an absence of 
morality.  

An August 1997 statement from a former bank supervisor shows 
he supervised the veteran from 1969 to 1971, and despite his 
attempts to do the job right, he would invariably "mess 
up."  He would not pay attention to what he was doing and 
because of that, he lost the job. 

An August 1997 letter from the veteran's private doctor shows 
he had treated him since 1986.  He also stated that he had no 
way of stating to VA that the veteran had had his illness 
before 1977.

A September 1997 written statement from AB, a service 
comrade, shows that he and the veteran played dangerous life-
threatening games under the influence of alcohol.  Also, the 
veteran tried to take the steering wheel from him while he 
was driving on the interstate at about seventy miles per 
hour.  He stated that the veteran was mentally unfit.

With his substantive appeal the veteran advised that he 
complained of sleep disturbance, depression and excessive 
worry at his separation examination.  He further stated that 
he was stressed out in Korea from a boat ride and from nearly 
being washed overboard after he had fallen asleep on deck.  
He had hand to hand combat with about fifteen Koreans who 
tried to kill him by throwing him off a bridge.  A doctor in 
Korea told him that he was depressed and that he had 
delusions.  The doctor gave him some time off to rest.

Also submitted were duplicate copies of service medical 
records.

A series of progress notes from the veteran's private 
physician dated intermittently from May 1995 to November 1998 
shows he was diagnosed with schizoaffective disorder.

At his personal hearing before the Decision Review Officer at 
the RO in March 2000, the veteran testified that his 
psychiatric problems had begun in February 1964 while he was 
stationed in Korea.  He first received treatment for a 
psychiatric problem in April 1964, because he was not taking 
baths and was asking unusual questions.  Tr., pp. 2-3.  In 
response, the first sergeant told him to go to sick call and 
he went to the Seventh Infantry Infirmary.  Tr., p. 3.  The 
examiner told him that he was suffering from bipolar 
depression.  Tr., p. 4.  He was put on light duty for six 
months and saw the doctor every thirty or sixty days.  He 
first sought psychiatric treatment after service in 1967 at a 
VAMC.  Tr., p. 5.  He refused treatment from the VAMC because 
it would have consisted of a thirty-day stay in the hospital.  
Tr., pp. 5-6.  He received treatment at a private facility in 
1977.  He was seeing a mental health professional at the 
time.  Tr., p. 7.  

A July 2000 treatment report from Dr. JH discloses that the 
veteran received treatment and was diagnosed with 
schizoaffective disorder.

In August 2000 the veteran noted that he had been treated for 
a mental illness at Camp Casey in Korea in 1964.  

At a video conference before the undersigned Member of the 
Board in September 2001, the veteran testified that he had 
first been treated for a psychiatric disorder during service 
at Camp Casey in Korea from February 1964 to September 1964.  
Tr., p. 2.  He received inpatient and outpatient treatment.  
He was inpatient because he had stayed past midnight, his 
outpatient treatment consisted of medication and he had been 
quarantined to the compound.  Tr., p. 3.  A psychiatrist 
treated him on active duty.  He had received no further 
psychiatric treatment during the remainder of his service 
until 1966, when he was discharged.  Tr., p. 4.  He was 
diagnosed with bipolar disorder.  He was never treated at the 
VAMC in Lincoln, Nebraska in 1967 because he could not stay 
for a thirty-day observation period.  Tr., p. 5.  He had 
received Social Security Administration (SSA) benefits 
retroactive to October 1996.  Tr., p. 8. 


Entitlement to service connection for a 
chronic acquired sleep disorder sleep 
disorder claimed as apnea.

Service medical records are negative for any treatment or 
diagnosis of a chronic acquired sleep disorder.  However, on 
the Report of Medical History portion of the separation 
examination, the veteran indicated that he had had frequent 
trouble sleeping; and the examiner in his summary noted that 
he had trouble going to sleep.

An October 1996 progress note from a private physician shows 
the veteran related that his wife could not sleep with him 
because he snored, choked and stopped breathing while asleep.  

In November 1996 the veteran was evaluated for a possible 
obstructive sleep apnea.  He had chronic complaints of being 
tired and fatigued without any energy intermittently for some 
years.  He reported that snoring was a problem and his wife 
had observed respiratory pauses in his breathing.  He had 
awakened with intermittent morning headaches, particularly 
when he seemed to be more fatigued.  He was diagnosed with 
obstructive sleep apnea by history given daytime sleepiness, 
loud snoring with respiratory pauses, fatigue and tiredness.  
It was noted that the possibility of leg movements should be 
kept in mind and the role of depression was also possible.

In December 1996 Dr. JRB diagnosed moderately severe sleep 
apnea, which he noted was chronic in duration by history.  

In February 1997 the veteran underwent a private psychiatric 
evaluation during which a diagnosis of sleep apnea was made 
under Axis III.

In September 1997 the veteran filed an informal claim, in 
pertinent part, for entitlement to service connection for 
sleep apnea.  

At a personal hearing before the Decision Review Officer at 
the RO in March 2000, he testified that he had sleep problems 
while in the service.  He would wake up in the middle of the 
night and would sleep only two to four hours.  He stated that 
when President Kennedy was killed, he got "soused" so that 
he could sleep because he had not slept well in three or four 
days.  Tr., p. 9.  He was first told that he had sleep apnea 
in 1997.  Tr., p. 10.  While in-service, other soldiers would 
complain about the noise he made while he was asleep.  At the 
time of his discharge from service, he complained that he had 
sleep problems.

In April 2000 Dr. JCH rendered a diagnosis of sleep apnea 
under Axis III of the DSM-IV Multiaxial Diagnoses.  

In August 2000 the veteran claimed that he had been treated 
for a sleep disorder in service at Camp Casey in Korea in 
1964.  

At the video conference before the undersigned Member of the 
Board, the veteran testified that he was not treated for a 
sleep disorder while in service.  Tr., pp. 6-7.  He stated 
that his sleep disorder was due to service because he had had 
the same symptoms of snoring, stopped breathing and urinating 
accidents that he had during service; and had been tired all 
the time.  He had not been told that his sleep apnea was due 
to service.  Tr., p. 7.  He had received SSA benefits 
retroactive to October 1996.  Tr., p. 8. 


Criteria

New and Material Evidence

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2001).

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 20.1105 (2001).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).  

The United States Court of Appeals for Veteran Claims (Court) 
has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in conjunction with other evidence in the 
record, that it must be considered to decide the merits of 
the claim.  See Anglin v. West, 203 F.3d 1343, 1345-1346 
(Fed. Cir. 2000) (upholding the first two prongs of the 
Colvin new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208, (1998); 
Evans, supra at 283; Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
See Hodge, supra at 1363.

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Hickson v. West, 
12 Vet. App. 247 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).  


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

If not shown during service, service connection may be 
granted for a psychosis if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001);  
38 C.F.R. §§ 3.307, 3.309 (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Where the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§  3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

Analysis

Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  


In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claims.  Furthermore, by virtue of the rating decisions, 
Statements of the Case (SOCs), Supplemental Statements of the 
case (SSOCs), and associated correspondence issued during the 
pendency of the appeal, the veteran was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate his claims.  He also was provided with the laws 
and regulations pertaining to the submission of new and 
material evidence and service connection.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims, including any relevant 
records adequately identified and authorized by him to be 
obtained.  Service medical records have been obtained, and 
medical treatment and examination reports have been 
associated with the claims file.  In addition, the veteran 
proffered testimony before the Decision Review Officer in 
March 2000 and undersigned Member of the Board at a video 
conference in September 2001.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)).  

The veteran has not indicated the existence of any relevant 
evidence that has not already been requested and/or obtained 
by the RO.  38 U.S.C.A. § 5103A(b) (West Supp. 2001);  66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

The records indicate the possibility of SSA records.  The 
Board is of the opinion, in this instance, that the duty to 
assist does not attach to these records.  The Court has 
indicated that a SSA determination is pertinent to a 
determination of the veteran's ability to engage in 
substantially gainful employment.  See Martin v. Brown, 4 
Vet. App. 134, 140 (1993).  In this case, in this phase of 
consideration of the veteran's appeal, the Board has entered 
a favorable determination below as to whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder, and acquisition of records utilized in 
entering a favorable determination for SSA disability 
benefits is part of further development discussed in the 
remand portion of this decision.  

The current issue is not whether the veteran is employable, 
but whether his claimed sleep disability is related to 
military service.  Accordingly, a SSA determination would 
have no relevance in this part of the appellate review.  See 
38 U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,626, 45,631 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(2) (2001).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible.  No further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist the appellant as mandated by the 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed.  In this case, the Board finds that 
the veteran is not prejudiced by its consideration of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issues 
on appeal, and has done so.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.  
New and Material Evidence

The veteran seeks to reopen his claim of entitlement to 
service connection for a chronic acquired variously diagnosed 
psychiatric disorder, which the Board denied in November 
1991.  When a claim is finally denied by the Board, the claim 
may not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. § 7104(b); 
38 C.F.R. § 20.1100.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans, supra.

Under Evans, supra, evidence is new if not previously of 
record and not merely cumulative of evidence previously of 
record.

In the case at hand, the Board finds that new and material 
evidence has been submitted since the issuance of the Board's 
November 1991 decision.  In particular, the veteran has 
proffered testimony and statements that he was first treated 
for a psychiatric disorder in service from February 1964 to 
September 1964 at Camp Casey in Korea.  This evidence was not 
of record prior to the Board's November 1991 decision, and it 
is neither duplicative nor cumulative of other evidence 
already of record.  Therefore such evidence is new.  

It is also material because it bears directly and 
substantially upon the specific issue being considered in 
this case.  That is, it specifically addresses the issue of 
whether the veteran's claimed psychiatric disorder had its 
origin during active military service.  Such evidence is 
significant and must be considered in order to fairly decide 
the merits of the claim, and is therefore material.  
38 C.F.R. § 3.156(a).  Furthermore, it provides a more 
complete picture of the circumstances surrounding the origin 
of the veteran's claimed psychiatric disorder.  See Hodge, 
supra.  The Board notes that for the purpose of establishing 
whether new and material evidence has been submitted, in this 
instance, the credibility of the evidence is presumed.  See 
Justus, supra.

As new and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
chronic acquired variously diagnosed psychiatric disorder, 
the claim is reopened.

Upon reopening the veteran's claim, the Board finds that 
further development is necessary because the possibility 
exists that such assistance will aid in the establishment of 
entitlement.  38 U.S.C.A. § 5103A (West Supp. 2001).

Accordingly, the Board defers further consideration of the 
matter pending the completion of additional development that 
will be discussed below in the remand portion of this 
decision.  The Board believes that the claim requires 
additional development in view of the current state of the 
record in order to meet the duty to assist and comply with 
applicable regulatory criteria.


Service Connection for a chronic acquired 
sleep disorder claimed as sleep apnea.

As the Board noted earlier, the Court has held that in order 
to prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or in 
certain circumstances, lay evidence of in service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in service disease or injury 
and the present disease.  See Hickson, supra.

The threshold question that must be answered in this 
instance, is whether the evidence establishes that the 
veteran's current claimed sleep disorder was incurred 
coincident with service.  The Board must respond in the 
negative.


The Board finds that a chronic sleep disorder was not 
incurred during active military service.  Service medical 
records show no treatment or diagnosis of a chronic sleep 
disorder.  Even though the evidence reveals that the veteran 
complained of trouble sleeping at the time of his discharge 
examination, his clinical history during service, including 
at the time of discharge, shows no neurologic or respiratory 
abnormalities or any abnormalities associated with a sleep 
disorder.  

The Board recognizes that service connection may be 
established under the "continuity of symptomatology" 
provision of 38 C.F.R. § 3.303(b), which obviates the need 
for medical evidence of a nexus between present disability 
and service.  Savage v. Gober, 10 Vet. App. 488 (1997).  The 
only proviso, however, is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and post-service symptomatology, unless 
such a relationship is one to which a lay person's 
observation is competent.

In this case, continuity of symptomatology is not established 
by the evidence.  The record shows that the veteran reported 
that he had frequent trouble sleeping at his discharge 
examination in April 1966.  Subsequent to April 1966, there 
is no evidence in the record of any complaints or treatment 
for a sleep disorder until October 1996 when the veteran 
complained to his private physician that his wife could not 
sleep with him because of his snoring and pauses in his 
breathing while he slept.  He was diagnosed with a sleep 
disorder in November 1996. 

Thus, there are no clinical data showing treatment for a 
sleep disorder during the interim between service and the 
complaints by the veteran in 1996.  Neither is there any 
evidence that the treatment sought for a sleep disorder in 
1996 was in any way associated with his complaint of having 
trouble sleeping in service.  

It was approximately thirty years from the veteran's in 
service complaint of frequent trouble sleeping, and when 
sleep problems were described by his private physician in 
1996.  

There is no medical evidence of a relationship between the 
veteran's current sleep apnea, and any alleged continuity of 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West,  13 Vet. App. 60 (1999); Savage, supra. 

The veteran stated that his claimed sleep disorder was 
related to service because his current symptoms are the same 
symptoms he experienced while in service.  His statement, 
however, is insufficient to serve as medical evidence of a 
nexus between his claimed in-service sleep disorder and his 
current claimed sleep disorder.  The veteran is a lay person 
and is not competent to make a medical diagnosis or render a 
medical opinion, which relates a medical disorder to a 
specific cause.  There is no evidence that he is a medical 
professional.  Therefore he lacks the expertise to render a 
medical opinion with respect to providing a diagnosis and/or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(2)).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's claimed sleep disorder is related to a disease or 
injury incurred during service.  Colvin, supra at 175. 

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77- 
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
sleep disorder claimed as sleep apnea.  Gilbert, supra at 53.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
chronic acquired variously diagnosed psychiatric disorder 
including depression, the appeal is granted in this regard.

Entitlement to service connection for a chronic acquired 
sleep disorder claimed as sleep apnea is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Because of the change in the law brought about by the VCAA 
discussed earlier, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107 (West Supp. 2001); 66 Fed. Reg. 45,620, 45, 
630-45,632 (August 29, 2001 (to be codified at 38 C.F.R. 
§ 3.159).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.
The veteran essentially asserts that service connection 
should be granted for a chronic acquired variously diagnosed 
psychiatric disorder including depression because it was 
incurred in service.  The evidence shows that he exhibited 
certain behaviors in service that prompted the first sergeant 
to order him to seek psychiatric treatment.  He testified 
that he was treated at Camp Casey in Korea from February to 
September 1964.  These treatment records are not contained in 
the claims file.  In March 2000, the RO made an unsuccessful 
attempt to obtain the mental health records from Camp Casey.  
The RO also attempted, without success, to obtain the morning 
reports of HQ, HQ Company Band Support Command, 7th Infantry 
Division from February to September 1964.  No further 
attempts to obtain these records have been made.

In addition, the veteran testified that he receives SSA 
benefits.  There are no SSA records in the claims file.  
These records should be obtained. 

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate an appellant's claim.  In light of the above, 
the Board is of the opinion that a medical examination will 
aid in substantiating the veteran's claim of entitlement to 
service connection for a chronic acquired variously diagnosed 
psychiatric disorder including depression.  See 38 U.S.C.A. § 
5103A (West Supp. 2001).

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

Accordingly, this case is remanded for the following:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO, should contact 
the veteran and request that he identify 
the names, addresses, and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
psychiatric symptomatology.  38 U.S.C.A. 
§ 5103A(b) (West Supp. 2001).

After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.

The RO should again attempt to obtain the 
mental health records from Camp Casey, 
Korea and the morning reports of the HQ, 
HQ Company and Band Support Command, 7th 
Infantry Division for the period from 
February 1964 to September 1964.  

The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
as well as the records relied upon 
concerning such claim. 

The efforts to obtain any records from a 
Federal department or agency shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  38 U.S.C.A. § 5103A(b)(3) (West 
Supp. 2001).  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A 
§ 5103A(b)(2)(West Supp. 2001); 66 Fed. 
Reg. 46,620, 45,631 (to be codified at 
38 C.F.R. § 3.159(e)).  

3.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran for the purpose of ascertaining 
the current nature, extent of severity 
and etiology of any psychiatric 
disorder(s) which may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies should be 
conducted.  




The examiner must address the following 
medical issues:

(a) Does the veteran have a psychiatric 
disorder(s), and if so, what is it/are 
they?

(b) Is it at least as likely as not that 
any psychiatric disorder(s) found on 
examination is/are related to service, 
and if pre-existing service, was/were 
aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).




The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (see 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claim of entitlement to service 
connection for a chronic acquired 
variously diagnosed psychiatric disorders 
including depression on a de novo basis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  


No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination(s) may adversely 
affect the outcome of his claim for service connection for a 
chronic acquired variously diagnosed psychiatric disorder 
including depression.  38 C.F.R. § 3.655 (2001). 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

